TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 19, 2016



                                      NO. 03-15-00496-CV


                     Steven C. Albright and Rhonda Albright, Appellants

                                                 v.

                Rhea & Sons Enterprises, Inc. d/b/a Rhea Plumbing, Appellee




         APPEAL FROM THE 424TH DISTRICT COURT OF LLANO COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on May 20, 2015. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the trial

court’s judgment.    Therefore, the Court reverses the trial court’s order granting summary

judgment as to the Albright’s negligence claims against Rhea and remands for further

proceedings consistent with this opinion. We affirm the order in all other respects. Each party

shall bear their own costs relating to this appeal, both in this Court and in the court below.